Citation Nr: 1533097	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-41 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the case was previously before the Board in December 2012 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the December 2012 remand, the Board noted that the severity of the Veteran's service-connected tinea versicolor waxes and wanes, and that the September 2008 VA skin examiner noted that some skin patches seemed "non active."  The Board further noted that in cases such as this where the disability to be rated is subject to active and inactive stages, VA has a duty to examine the claimant during an active phase.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board instructed the RO to attempt to schedule another VA dermatological examination of the Veteran during an active stage of the service-connected condition.  Id.; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, the Board instructed that all efforts to schedule the examination during a period of flare up should be documented in the claims file and if such scheduling is not possible, the reason should be documented in the claims file.

Pursuant to the Board remand, the Veteran underwent an additional VA examination in January 2013.  The report of that examination notes that the Veteran experiences flare-ups especially in warm, humid weather (summer time) and that the skin disability is more noticeable after sun exposure.  It was then noted that the skin examination was not being conducted during a flare-up period.  

The record contains a January 2013 letter to the Veteran indicating that the VA medical facility nearest him would be contacting him to notify him of the date, time and place of an examination in conjunction with his claim.  Nothing in the January 2013 letter indicates that any attempt was made to schedule the Veteran for an examination during a flare-up and nothing in the January 2013 examination report indicates why this was not accomplished.  Therefore, the AOJ did not accomplish the objectives set forth in the December 2012 Board remand.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Because the January 2013 examination report clearly reflects that the Veteran indicated that his tinea versicolor flares up in the summer, the Board finds that it is possible to schedule the Veteran during a period of a flare-up.  As such, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatological examination to determine the severity of his service-connected tinea versicolor.  All efforts should be made to schedule this examination for a time when the skin condition is active (which has been noted to be summer time).  If it is not possible to schedule the examination during a flare-up, the reason must be documented in the claims folder. 

The claims folder, including this remand, and access to Virtual VA electronic folder must be made available to the examiner for review; consideration of such should be reflected in the completed examination report.

Based on the examination, the examiner must: 

(a) Describe any manifestations of the tinea versicolor and indicate the percent of entire body involved, the percent of exposed area affected, whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required and, if so, the frequency and duration of their use. 

(b) Describe any disfigurement of the head, face, or neck associated with the Veteran's tinea versicolor, including any residual scarring and specify the area(s) of scarring and size of scarring in square inches. 

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disability and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




